Citation Nr: 9919870	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to service connection for cervical spine 
degenerative joint disease.




REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The appellant served on active duty from February 1976 to 
September 1982.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in December 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review.  This appeal 
originates from a decision dated in November 1991, by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

There is no competent evidence of record to relate the 
presence of degenerative joint disease of the cervical spine 
to the appellant's period of active duty or any incident 
therein.



CONCLUSION OF LAW

The appellant's claim for service connection for degenerative 
joint disease of the cervical spine is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
degenerative joint disease of the cervical spine.  While the 
appellant has recently submitted an undated statement from a 
private physician which indicated that she has had problems 
with her neck, back and shoulders since she had an injury 
many years ago, this statement was based solely on the 
appellant's reported history which is not supported by the 
objective evidence of record.  The Board notes that in 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the United 
States Court of Appeals for Veterans Claims, (Court) held 
that "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit requirement."  In 
contrast to this physician's statement, an opinion from a VA 
physician dated in February 1999, noted the following:

...A review of the 1981 treatment record as 
well as subsequent Kessler (sic)(Keesler 
Air Force Base Outpatient Clinic) follow 
up visits, as well as the C-file was 
made.  No documentation of neck injury or 
complaints of neck injury were made on 
the E.R. (emergency room) report or 
subsequently on outpatient visits to 
Kessler (sic).  There is a period of 
silence from 1981 to 1990 of any neck 
problems.

After discussion of the above with our 
orthopedist, it (he) is of the opinion 
that for the MVA (motor vehicle accident) 
to have contributed significantly to 
cervical degenerative disc disease there 
would have been symptoms at the time of 
the accident or in subsequent visits to 
Kessler (sic) Outpatient Clinic.  
Likewise there should be documented 
clinical evaluations in the immediate 
years following discharge, none of which 
have been identified.  Therefore, it is 
more likely than not that the presence 
cervical degenerative disc disease is a 
result of the aging process rather than 
the MVA of 1981.

There is no additional competent evidence of record to link 
the appellant's current cervical disorder to the motor 
vehicle accident which occurred in 1981 during service.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between any current cervical pathology and the motor vehicle 
accident in 1981 are found to be inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), she is 
not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and statements with respect to her claims; 
however, through these statements alone, she cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
beliefs as to her current diagnoses and their relationship to 
service because her current diagnoses and their relationship 
to any causative factor or other disability, as noted above, 
are medical conclusions and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete her application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make her claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

The Board acknowledges that it has decided the current appeal 
for service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that she has not been prejudiced by the 
decision herein as her claim, based upon the merits of the 
issue inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).



ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

